DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected.  Correction is required.  See MPEP § 608.01(b).
The abstract should be self-contained without using legal phraseology (e.g. “said”).  Also, the phrase “Abstract figure: 2” at the end of the abstract should be deleted.

Claim Objections
Claims 3, 8-12, 16 and 17 are objected to because of the following informalities.  Appropriate correction is required.
In claim 3, what is the word “its” referring to?  
In claim 8, line 1, the phrase “the second parts” should be changed to -- the second part -- to provide proper antecedent basis.  In lines 2-3, the phrase “in at least on third direction” should be changed to -- in a third direction --.
In claim 9, it appears this claim should be depended upon claim 8 to provide antecedent basis for the phrase “the third direction”.  In line 2, what is the word “its” referring to?  In line 3, what is the word “its” referring to?
In claim 10, it appears this claim should be depended upon claim 8 to provide antecedent basis for the phrase “the third direction”.  In line 2, what is the word “its” referring to?  In line 3, what is the word “its” referring to?
In claim 11, it appears this claim should be depended upon claim 8 to provide antecedent basis for the phrase “the third direction”.  In line 2, what is the word “its” referring to?  
In line 2, what is the word “its” referring to?
	In claim 12, line 1, the word -- the -- should be inserted before the phrase “at least one first element”.  In line 2, the word -- the -- should be inserted before the phrase “at least one second element”.  In lines 2-3, the phrase “at least one out-of-plane direction” should be changed to -- the out-of-plane direction -- to provide proper antecedent basis.  In line 3, the phrase “two hinges” should be changed to -- two of the hinge --.  In line 5, the phrase “the second and third directions” should be changed to -- the second direction and a third direction -.
	In claim 16, lines 2-3, the phrase “at least in an out-of-plane direction” should be changed to -- in the out-of-plane direction --.
	In claim 17, line 1, the word -- the -- should be inserted before the phrase “at least one first element”.  In line 2, the word -- the -- should be inserted before the phrase “at least one second element”. In line 2, the phrase “at least one out-of-plane direction” should be changed to -- the out-of-plane direction -- to provide proper antecedent basis.  In line 3, the phrase “two hinges” should be changed to -- two of the hinge --.  In line 5, the phrase “the second and third directions” should be changed to -- the second direction and a third direction --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 12, 13, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, the phrase “the other directions” is vague and indefinite since it is unclear what “other directions” are being meant when there is only a claiming of a second direction other than the first direction.  Please clarify.
In claim 12, is it not clear if the “Microelectromechanical system” claimed in claim 12 the same “microelectromechanical system” claimed in claim 1?  Please clarify.
In claim 13, lines 2-3, the phrase “the moving part” lacks antecedent basis.  In line 3, the phrase “said median plane” lacks antecedent basis and is unclear what does one mean by “median plane”.  Please clarify.
In claim 14, line 4, the phrase “the fixed part” lacks antecedent basis.  
In claim 15, line 2, the phrase “the torsion axes” lacks antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0331770 (Jourdan et al.).
With regards to claim 1, Jourdan et al. discloses a mechanical connection comprising, as illustrated in Figures 1-5B, hinge (e.g. mechanical connection not explicitly labeled but as observed in Figure 3) between at least one first element 10.1,10.3 (e.g. end legs of fixed part 2) and at least one second element 4 (e.g. mass) of a microelectromechanical system S (e.g. MEMS structure; paragraph [0052]; Figure 1) such that the at least one first element and the at least one second element being able to move relative to each other at least in an out-of-plane direction (e.g. along eZ direction; paragraphs [0010],[0024],[0025]; Figure 2,3); the hinge comprising a first rigid part 10.2 (e.g. middle leg of fixed part 2), a second part 122 (e.g. beam) fixed to the first part at one end and intended to be anchored on the first element (as observed in Figure 3) such that the second part being configured to deform in bending in a first direction (e.g. along eY direction), and two third parts 20.1,20.2 (e.g. beams) fixed to the first part and intended to be anchored to the second element such that the third parts being configured to deform in bending along a second direction (e.g. along eZ direction) orthogonal to the first direction.  (See, paragraphs [0051] to [0098]).
With regards to claim 2, Jourdan et al. further discloses in an undeformed state, the third parts 20.1,20.2 extend in a plane (e.g. yz-plane; thickness direction) orthogonal to a plane (e.g. xy-plane; width direction) in which the second part 122 extends.  (See, as observed in Figure 3).
With regards to claim 3, Jourdan et al. further discloses the dimension (e.g. width) of the second part 122 in the first direction eY is less than its dimensions (e.g. length,thickness) in the other directions (e.g. eX and eZ).  (See, as observed in Figure 3).
With regards to claim 4, Jourdan et al. further discloses the first part 10.2 extends in the first direction eY between a first plane and a second plane; the second part 122 comprises a face located in the first plane or the second plane.  (See, as observed in Figure 3).
With regards to claim 5, Jourdan et al. further discloses the third parts comprise at least two blades 20.1,20.2 extending over at least part of the dimension of the first part 10.2 in the first direction eY.  (See, as observed in Figures 1,3).
With regards to claim 6, Jourdan et al. further discloses each third part comprises a blade 20.1.20.2 such that the two blades being coplanar and arranged so as to also deform in torsion.  (See, paragraphs [0061],[0062],[0067]; Figure 3).
With regards to claim 9, Jourdan et al. further discloses the thickness of the second part 122 in the first direction is between about a hundred nm and several microns, its length in the third direction and its width in the second direction are between several µm and several hundred µm.  (See, paragraphs [0069],[0070]).
With regards to claim 10, Jourdan et al. further discloses the thickness of the third parts 20.1,20.2 in the first direction is between about 10 µm and several tens of µm, its length in the second in-plane direction is between 100 nm and several micrometres and its length in the third direction is between several µm and several tens of µm.  (See, paragraphs [0069],[0070]).
With regards to claim 11, Jourdan et al. further discloses the thickness of the first part 10.2 in the first direction, its length in the third direction and its width in the second direction are between several µm and several hundred µm.  (See, paragraphs [0068],[0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent .
With regards to claim 7, Jourdan et al. does not disclose each third part comprises two blades where one blade of each third part being coplanar with a blade of the other third part and wherein the two blades of a third part are arranged relative to each other so as to not deform in torsion, or to deform only slightly in torsion.  It would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing two blades for each of the third parts in lieu of one blade for each of the third parts to duplicate parts for multiple effects [Note: St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)] without departing from the scope of the invention. 
With regards to claim 8, Jourdan et al. further discloses the concept of stiffness in paragraphs [0074], [0075] and [0077]; however, the reference does not specify the second part comprise a lattice structure to provide flexibility in the first direction and some stiffness in at least one third direction orthogonal to the first and second directions, as presently claimed.  To have set such structural characteristics like a lattice structure for the second part as in the claim is considered to have been a matter of choice possibilities and design for the second part that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention. 
With regards to claim 12, Jourdan et al. further discloses a microelectromechanical system S (e.g. MEMS structure; paragraph [0051]; Figure 1) comprising at least one first element 10.1,10.3 (e.g. end legs of fixed part 2) and at least one second element 4 (e.g. mass) able to move relative to each other in at least one out-of-plane direction.  However, Jourdan et al. does not disclose at least two of the hinge.  It would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing two hinges in lieu of one hinge to duplicate parts for multiple effects [Note: St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)] without departing from the scope of the invention. 
With regards to claims 13-14, Jourdan et al. does not disclose the structural arrangements (the at least two hinges are arranged symmetrically about a plane of symmetry of the moving part where the median plane containing the out-of-plane direction; the first part extends in the first direction between a first plane and a second plane and wherein the second part comprises a face located in the first plane or the second plane such that the second plane is on the side of the fixed part and the second part comprises a face extending in the second plane) as in these claims.  However, to have set such structural characteristics and configurations as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 15, Jourdan et al. does not disclose at least four hinges such that the torsion axes of the third parts of the hinges are arranged orthogonal to each other.  It would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing four hinges in lieu of one hinge to duplicate parts for multiple effects [Note: St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)] without departing from the scope of the invention.
With regards to claim 16, Jourdan et al. further discloses at least one actuator configured to move the second element at least in an out-of-plane direction.  (See, paragraphs [0032],[0044]).
With regards to claim 17, Jourdan et al. further discloses application field for employing the mechanical connection in paragraph [0097]; however, the reference does not explicitly specify a microphone.  To have employ the mechanical connection to be used in a microphone is considered to have been a matter of intended use in the application field for the mechanical connection that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Robert, Classen, Horie, are related to system having first element connect to a second element by a mechanical connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861